Citation Nr: 1503465	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome (PFS), left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 18, 1997 to August 12, 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2011, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In a statement received in March 2011, the Veteran requested that his claims file be transferred from the Muskogee, Oklahoma VARO to the Boise, Idaho VARO.

This case was previously before the Board in November 2011, December 2013, and July 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

For the entire disability rating period under appeal, the Veteran's PFS, left knee, was not manifested by flexion limited to 30 degrees or extension limited to 15 degrees.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for PFS, left knee, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

In this case, a VCAA notice letter was sent to the Veteran in December 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2009 and supplemental statements of the case (SSOC) in March 2012, March 2014, and November 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in January 2009, December 2011, January 2014, and September 2014 to evaluate his left knee. In a December 2014 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the September 2014 VA examination was inadequate for rating purposes because the evidence presented by the recent examiner was flawed and supported by the evidence of record.  Specifically, the representative asserted that the VA examiner did not take into account the Veteran's previous history of his knee buckling nor his contention that his knee buckled, causing him to slip and fall on wet grass in April 2012, causing a fibular head fracture and degenerative joint disease (DJD) of the left knee.

After reviewing the September 2014 VA examination report, the Board finds that the VA opinion is adequate for adjudicating the Veteran's claim.  The Board notes that the examiner addressed these contentions.  The examiner was asked to comment on whether it was at least as likely as not that the Veteran's April 2012 fall, which led to a fibular head fracture and DJD, was caused by his service-connected PFS.  The VA examiner was specifically requested to take into consideration the Veteran's contention that his knee would sometimes "buckle."  The VA examiner responded to this question by stating that "[t]he only reasonable way to answer this question without resorting to mere speculation is to refer to a consultation by ortho[pedics] at VA Boise on [April] 24, 2012 at which the fibular injury was evaluated."  The examiner noted that the note, which was the most contemporaneous record to the injury, never mentioned that the Veteran's knee buckled, only that he slipped because of wet grass.  As such, the Board finds that the examiner did not discount the Veteran's reported history but rather determined that the Veteran's fall was not related to his knee buckling.  Accordingly, the Board finds that the VA examination report is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claim of an increased rating.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected PFS, left knee, drawing out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in November 2011, December 2013, and July 2014.  The Board specifically instructed the AOJ to obtain all VA treatment records related to the Veteran's left knee disabilities, specifically from the Boise, Idaho VA Medical Center, schedule the Veteran for an examination to determine the current nature, extent, and severity of his service-connected PFS, left knee, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was examinations in December 2011, January 2014, and September 2014 to address the current severity of his service-connected PFS, left knee.  Thereafter, the Veteran's claims were readjudicated in March 2012, March 2014, and November 2014 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
IV.  Legal Criteria and Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V. Analysis

The Veteran's PFS, left knee, more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. § 4.71a, DC 5260 (2014).

DC 5256 provides ratings based on ankylosis of the knee.  The minimum 30 percent rating is warranted for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  The maximum 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 U.S.C.A. § 4.71a, DC 5256 (2014).

DC 5257 provides ratings based on other impairment of the knee.  The minimum 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2014).

DC 5258 provides a 20 percent rating based on cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2014).

DC 5259 provides a 10 percent rating based on cartilage, semilunar, removal of symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2014).

DC 5260 provides ratings based on limitation of flexion of the leg.  The minimum 0 (zero) percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted to flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  The maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).

DC 5261 provides ratings based on limitation of extension of the leg.  The minimum 0 (zero) percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  The maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).

DC 5262 provides ratings based on the impairment of the tibia and fibula.  The minimum 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  The maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262 (2014).

DC 5263 provides a 10 percent rating based on genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated.  38 C.F.R. § 4.71a, DC 5263 (2014).  

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

In a January 2001 letter, the Veteran's private physician, Dr. L. W. D.O., wrote that after leaving military service, the Veteran had more problems with his knee.  He reported that his left knee was tender, swelled often, and popped loudly with movement.  The Veteran was unable to kneel or stoop, and at times, his ankle swelled.  The Veteran reported that his left knee was sometimes numb and the surgical scar was still tender.  

On examination, Dr. L. W. wrote that the knee was effused and tender on the medial aspect, popped with any motion, and had crepitus.  The anterior drawer sign was positive and there was full extension of the knee but flexion was limited to 60 degrees.  Dr. L. W. wrote that the Veteran had knee pain, swelling, limited range of motion, crepitus, and popping.  She felt that he qualified for a 20 percent rating.  

In a January 2009 QTC Compensation and Pension (C&P) Examination report, the Veteran reported that he had been diagnosed with a left knee strain.  He stated that the condition existed since January 2007.  The Veteran denied having stiffness, heat, locking, and fatigability.  He reported that he had symptoms of weakness, swelling, redness, giving way, lack of endurance, and dislocation.  The Veteran reported localized pain in the left knee which occurred constantly.  He described the pain as crushing, squeezing, aching, and sharp and 7/10.  The VA examiner noted that the Veteran's posture was within normal limits and his gait had a slight limp.  

The Veteran's left knee had no signs of edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum, or crepitus.  Range of motion for the left knee was flexion to 140 degrees, with pain occurring at 140 degrees.  Extension was to zero degrees, with pain occurring at 0 degrees.  After repetitive use, the Veteran's left knee was limited by pain, fatigue, weakness, lack of endurance, and pain.  The left knee was not additionally limited following repetitive use.  The anterior and posterior cruciate ligaments, medial and lateral collateral ligaments, and the medial and lateral meniscus for the left knee all were within normal limits.  X-rays of the Veteran's left knee were also within normal limits.  The Veteran was diagnosed with PFS, left knee.

In a December 2012 C&P Knee Examination report, the Veteran was diagnosed with PFS, left knee.  The Veteran reported that since he injured his left knee in 1997, he had progressive diffuse pain.  The VA examiner noted that the Veteran's current symptoms were constant diffuse left knee pain triggered by repetitive bending, walking long distances, and weather changes.  The Veteran's pain had no radiation, was sharp/achy, occasionally had swelling, popping, "buckling," and grinding.  The Veteran did not take medication for his daily pain but took ibuprofen during flare-ups.

The VA examiner noted that the Veteran reported flare-ups that occurred 2-3 times a week, were triggered by extreme walking, bending, and changes in the weather.  These flare-ups were alleviated by medication, massages, hot pads, and moderate rest.  The examiner noted that the Veteran's flare-ups had minimal functional impact on his daily activities.

Range of motion for the Veteran's left knee was as follows: left knee flexion was to 135 degrees, with objective evidence of painful motion beginning at 135 degrees.  Left knee extension had no limitation of extension and no objective evidence of painful motion.  After repetitive-use testing, the Veteran's flexion and extension were unchanged.  The Veteran had no additional limitation in range of movement of the knee and lower leg following repetitive-use testing and no functional loss and/or functional impairment of the knee and lower leg.  His left knee had tenderness or pain to palpation for joint line or soft tissues.  Left knee flexion and extension had normal strength, anterior instability was normal, posterior instability was normal, medial-lateral instability was normal, the Veteran had no evidence or history of recurrent patellar subluxation/dislocation, had never had shin splints, had never had any meniscal conditions or surgical procedures for a meniscal condition, had never had a meniscus condition, never had a meniscectomy, no residual signs and/or symptoms due to a meniscectomy, had not had a total knee joint replacement, but had arthroscopic surgery or other knee surgery.  The VA examiner noted that the Veteran had arthroscopic surgery in March 1999 on his left knee with a diagnosis of patellar mal-tracking.  The Veteran had no residual signs and/or symptoms due to arthroscopic surgery on his left knee.

The Veteran had a scar related to his left knee condition but it was not painful, unstable, or covered an area greater than 39 square cm.  The VA examiner noted that the Veteran did not use any assistive device as a normal mode of locomotion.  The examiner noted that the Veteran was advised to wear a knee brace but had not used it in the last year.  There was no functional impairment of an extremity such that no effective function remained other than that would be equally well served by an amputation with prosthesis.

Imaging studies were performed on the Veteran's left knee but no degenerative or traumatic arthritis was documented.    In December 2011, x-rays of the Veteran's left knee revealed no fracture or acute bony pathology, no definite joint effusion was seen, but there was some questioned minimal joint space narrowing medially.  The soft tissues were unremarkable.  The VA examiner noted that the Veteran's left knee condition would not impact his ability to work because he was currently unemployed and was a homemaker, helping take care of his girlfriend's children.  The VA examiner noted that the last time the Veteran worked was in 2010 as an assistant training aid in a nursing home for two years.  The examiner noted that the Veteran had a sedentary life, did not exercise, and was morbidly obese.

The VA examiner diagnosed the Veteran with left knee PFS, but stated that there was no documented evidence of osteoarthritis.  The examiner wrote that the Veteran's left knee range of motion had minimal changes compared to the 2009 examination.  The examiner opined that 14 years had elapsed since the Veteran's original knee injury and that his "severe obesity may play an important role on the overload of the weight-bearing joints including knees."  The examiner noted that in a 2002 VA treatment report, the Veteran was advised to wear a knee brace, but only wore it for two months before it was damaged and he could not use it anymore.  The Veteran never replaced it and at the time of this examination, the Veteran stated that he had not worn it in at least a year.  

In an April 2012 Boise VAMC orthopedic consultation note, it was noted that the Veteran slipped, fell down, and injured his left knee.  The Veteran stated that he had slipped on wet grass while walking his dog and fell.  He noted a pop and pain over his lateral left knee.  This fall led to a fibular head fracture and DJD in the Veteran's left knee.

In a January 2014 C&P Knee Examination report, the Veteran was diagnosed with PFS, a fibular head fracture, and DJD in his left knee.  The Veteran reported that in April 2012, he was walking his dog when his left knee gave out, causing him to fracture his fibular head, and leading to DJD.  He reported his current symptoms were constant pain in the left knee, worse with use, bending of the knees sometimes, and his left knee buckling and not straightening.  The Veteran reported that he did not experience flare-ups which impacted the function of his knee.

Range of motion results for the Veteran's left knee was as follows: left knee flexion was to 105 degrees with objective evidence of painful motion beginning at 105 degrees.  There was no limitation of extension of his left knee and no objective evidence of painful motion.  After repetitive-use testing, the Veteran's left knee flexion and extension were unchanged.  He had no additional limitation in range of motion of the knee following repetitive-use testing.  The VA examiner noted that the Veteran did have functional loss and/or functional impairment of the knee that included less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  

The Veteran had tenderness or pain to palpation in his left knee but his muscle strength testing for left knee flexion and extension were normal strength.  Anterior instability, posterior instability, and medial-lateral instability were all normal for his left knee.  There was no evidence or history of recurrent patellar subluxation/dislocation, the Veteran never had shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  He never had any meniscal conditions or surgical procedures for a meniscal condition, never had a total knee joint replacement, but had arthroscopic knee surgery in 1999.  There were no residual signs and/or symptoms due to his arthroscopic or other knee surgeries.  The Veteran had scars related to his surgery but they were not painful, unstable, or totaled greater than 39 square cm.

The VA examiner noted that the Veteran used assistive devices as a normal mode of locomotion which included a cane regularly and a knee brace occasionally.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies had been performed and degenerative arthritis in the Veteran's left knee was documented.  There was no x-ray evidence of patellar subluxation.  The VA examiner noted that the Veteran's left knee condition would impact his ability to work in that after walking 100-150 feet at a time, his knee started hurting, sitting was limited to 10-15 minutes before his knee started to hurt, and the Veteran was unable to squat or knee.  

The VA examiner remarked that in his opinion, "the majority of the Veteran's current symptoms are related to his [April] 2012 slip on 'wet grass' which caused the fibular head fracture. The [December] 2011 [examination] would be the best estimate of pre-injury status.  The DJD commented on in the diagnosis section is less likely than not related to the Veteran's [service-connected] patellofemoral syndrome as it involved a different part of the knee and is more likely than not related to the [V]Eteran's body habitus and aging effects."

In a September 2014 C&P Addendum Examination, the VA examiner noted that he could not differentiate the symptoms before the Veteran had his April 2014 fibular head fracture and after.  He noted that prior to the fracture, the Veteran's symptoms, according to the December 2011 C&P examination report, consisted of constant diffuse pain on the left knee, triggered by repetitive bending, walking long distances, and changes in the weather.  The pain had no radiation, was sharp/achy, there was occasional swelling, popping, "buckling," and grinding of the knee.  After the fibular head fracture, the Veteran's symptoms, according to the January 2014 C&P examination report, consisted of constant pain, worse with use, bending of the knees sometimes the left will not straighten, and it buckled sometimes.

The VA examiner also noted that it was more likely than not that the Veteran's fibular head fracture and eventual DJD was caused by his slipping on wet grass, as opposed to his service-connected PFS, because on the April 2012 treatment report, the Veteran never mentioned his knee buckled.  The VA examiner opined that there was no indication or biological plausibility that PFS would aggravate the effects and sequelae of the Veteran's traumatic fibular fracture.

The Board has not overlooked the lay statements with regard to the severity of the Veteran's PFS, left knee.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds his reports concerning symptomatology to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, while the Board has considered his assertions that his knee symptoms have worsened to be competent, credible, and probative, the most probative and objective medical evidence consists of the medical treatment the Veteran received for his knee.  While the 2001 letter from the Veteran's private physician, Dr. L. W., noted that she felt the Veteran was entitled to a 20 percent rating, in none of his more contemporaneous C&P examinations or treatment from the VA has the Veteran's knee disability been shown to be worse than the already assigned 10 percent disability rating.  Even affording the Veteran the benefit of the doubt that his fibular head fracture and DJD of the left knee were caused by his service-connected PFS, he still does not meet the criteria for a 20 percent rating.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating for PFS is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2014); see Hart, supra.

Based on this evidence, at no point during the pendency of the appeal did the Veteran qualify for a rating in excess of 10 percent under another diagnostic code.  The Veteran does not have ankylosis of his left knee so DC 5256 is inapplicable.  38 C.F.R. § 4.71a, DC 5256 (2014).  His knee does not have recurrent subluxation or lateral instability so DC 5257 is inapplicable.  38 C.F.R. § 4.71a, DC 5257 (2014).  The Veteran does not experience dislocated cartilage, semilunar, with frequent episodes of "locking" pain and effusion into the joint so DC 5258 is inapplicable.  38 C.F.R. § 4.71a, DC 5258 (2014).  He did not have symptomatic removal of cartilage, semilunar, so DC 5259 is inapplicable.  38 C.F.R. § 4.71a, DC 5259 (2014).  The Veteran's left knee flexion was not limited to 30 degrees so a disability rating higher than 10 percent is not applicable under DC 5260.  38 C.F.R. § 4.71a, DC 5260 (2014).  Likewise, his left knee extension was not limited to 15 degrees so a disability rating higher than 10 percent is not applicable under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2014).  The Veteran does not have impairment of the tibia or fibula so DC 5262 is inapplicable.  38 C.F.R. § 4.71a, DC 5262 (2014).  The Veteran does not have genu recurvatum so DC 5263 is inapplicable.  38 C.F.R. § 4.71a, DC 5263 (2014).
Therefore, the Board finds that the Veteran's PFS, left knee, more nearly approximates the criteria for a 10 percent disability rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §4.71a, DC 5260 (2014).  The assignment of a 10 percent rating is based on a higher rating for functional loss, to include during flare-ups, due to factors warranted for limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PFS, left knee, such as pain and knee buckling.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's PFS, left knee, symptoms with the schedular criteria, the Board finds that his symptoms of pain, knee swelling, popping, and buckling are congruent with the disability picture represented by the 10 percent rating assigned herein.  See 38 C.F.R. § 4.71a, DC 5260 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from PFS, left knee, with the pertinent schedular criteria does not show that his service-connected PFS, left knee, presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PFS, left knee.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a disability rating in excess of 10 percent, for PFS, left knee, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


